Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A. Claims 1-24, as depicted in Figure 2, 3, 13, 14, 16, 18, 24, and 29, are directed to a primary optic having optical axes of the light entrance parts on two sides of the primary optical element that are inclined toward an optical axis of the secondary optical element, and the light exit part is a concave arc surface.
Species B. Claim 25, as depicted in Figure 31, 33, 34, 35, and 47, are directed to a primary optic having a direction of the optical axis of each light entrance part being the same as a direction of the optical axis of the secondary optical element, and at least 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no claims which are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and Species B lack unity of invention because even though the inventions of these groups require the technical features of a primary optical element and a secondary optical element, wherein light passes through the primary optical element and the secondary optical element successively and then is projected to form an illuminating light shape, the primary optical element comprising at least one light entrance part, a light transmission part and a light exit part arranged successively along a light emergent direction, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jungwirth et al (US 2014/0204602 A1). 
Jungwirth et al discloses a vehicle lamp optical element assembly (Figure 1 and 2), comprising:
a primary optical element (PG) and a secondary optical element (S1 to S4), 
wherein light passes through the primary optical element and the secondary optical element successively and then is projected to form an illuminating light shape, the primary optical element comprising at least one light entrance part (incident face of P1 to P4 on front of LEQ), a light transmission part (P1 to P4) and a light exit part (GLF) arranged successively along a light emergent direction. (Figure 1 and 2; see at least [0130]-[0134])
The applicant has claim two unique optic shapes, and where there is lack of unity between the optics, mutual exclusivity between the species is present—these are treated as very different optics in the art. A search and examination burden is further present as a complete search of both species would require disparate text and classification searches which could not be properly completed by the search of a single species. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/           Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875